Citation Nr: 9913973	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-34 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
back injury.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable rating for the residuals of 
right inguinal hernia repair.

4.  Entitlement to a compensable rating for the residuals of 
a fracture of the right fourth metacarpal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to May 1965.  
His military occupational specialty was light weapons 
infantry.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The issue of entitlement to a compensable rating for the 
residuals of a fracture of the right fourth metacarpal is the 
subject of a remand following this decision.

In November 1998, the veteran had a hearing before the 
undersigned at the RO.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for the 
residuals of a back injury is not plausible.

2. The claim of entitlement to service connection for 
tinnitus is not plausible.

3.  The residuals of surgery to repair a right inguinal 
hernia consist of a well healed scar, which is not tender or 
painful on objective demonstration, poorly nourished with 
repeated ulceration, nor productive of limitation of motion.

4.  There has been no recurrence of the veteran's right 
inguinal hernia.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
residuals of a back injury is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2. The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The criteria for a compensable rating for the residuals 
of surgery to repair a right inguinal hernia have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.114, 4.118, Diagnostic Codes 7338, 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Back

Service connection connotes many factors, but basically, it 
means that the facts, shown by evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998). 

The threshold question is whether the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, has he submitted evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is 
plausible.  If he has not, VA has no duty to assist in the 
development of that claim, including that requested by the 
veteran's representative.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)

The United States Court of Appeals for Veterans Claims 
(Court) has said repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The Court has stated that 
the quality and quantity of the evidence required to meet the 
statutory burden depends upon the issue presented by the 
claim. Grottveit at 92-93.  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Id.  

Further, in order for a direct service connection claim to be 
well grounded, there must be competent evidence of current 
disability (generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

The veteran's service medical records are completely negative 
for any evidence of a back injury or the residuals thereof.  
Although the veteran currently contends he was involved in a 
motor vehicle accident in May 1963, there is no 
contemporaneous service medical evidence that he sustained 
injury to his back in any way during service.  Moreover, 
during his service separation examination in March 1965, he 
responded in the negative, when asked if he then had, or had 
ever had, swollen or painful joints, arthritis or rheumatism, 
or bone, joint or other deformity.  He also responded in the 
negative, when asked if he had ever worn a brace or back 
support.  On examination, his spine was found to be normal.

Back disability, diagnosed primarily as degenerative disc 
disease of the lumbar spine and a herniated nucleus pulposus, 
was not clinically reported until the 1990's, when the 
veteran's treating physician reported that the veteran had 
been injured in a job-related motor vehicle accident 
subsequent to service.  The treating physician, Talmadge V. 
Hays, M.D., did not report any history of prior back 
disability, or any relationship to injury in service.  Such a 
relationship was suggested in July 1997 by a VA examiner and 
in 1998 by Charles A. Moore, M.D., the veteran's private 
physician since March 1998; however, those opinions were mere 
recitations of information related by the veteran, rather 
than a clinical opinion.  As noted above, there is simply no 
competent evidence on file relating current back disability, 
initially demonstrated many years after service with service.  
Moreover, the veteran has not identified any outstanding 
evidence which could corroborate his claim of back problems 
in the years between the time of his discharge from service 
and the early 1990's.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).  While the veteran may sincerely feel that his 
current back disability had its onset in service, it should 
be noted that he is not qualified to render opinions which 
require medical expertise, such as the diagnosis or etiology 
of a particular disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Accordingly, the Board is of the 
opinion that veteran has not submitted a well grounded claim 
of entitlement to service connection for the residuals of a 
back injury.

II.  Tinnitus

The veteran contends that he has tinnitus which had its onset 
in service, primarily due to noise exposure during training 
as a light weapons infantryman.  His service medical records, 
however, are negative for any evidence of tinnitus.  In fact, 
during his service separation examination, he responded in 
the negative, when asked if he then had, or had ever had, ear 
trouble.  On examination, his ears and ear drums were found 
to be normal.  

Tinnitus was not clinically reported until the VA examination 
in July 1997.  The veteran reported that he had mild, 
constant bilateral tinnitus which had its onset in 1964.  
Tympanometry findings were consistent with normal middle ear 
function, bilaterally.  Pure tone audiometry test results 
were deemed to be of poor reliability due to inconsistency in 
the veteran's responses.  No clinical opinion was offered as 
to the presence or etiology of any claimed tinnitus.  While 
the veteran asserts he has tinnitus etiologically related to 
service, he is not qualified to render opinions which require 
medical expertise.  Espiritu, 2 Vet. App. at 494-95.  
Further, he has not identified any outstanding evidence which 
could corroborate his claim of service onset or of the 
presence of tinnitus between service and 1997.  Accordingly, 
in the absence of competent evidence linking current tinnitus 
to service, the Board is of the opinion that veteran has not 
submitted a well grounded claim of entitlement to service 
connection for tinnitus.

III.  The Hernia

The Board finds that the veteran's claim of entitlement to a 
compensable rating for the residuals of surgery to repair a 
right inguinal hernia is plausible and thus well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all the evidence of record pertaining to the history 
of the residuals of surgery to repair a right inguinal 
hernia.  The Board has found nothing in the historical record 
which would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to the 
disability

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where the rating schedule 
does not provide a noncompensable evaluation for a particular 
disability, such an evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1998).

On March 20, 1997, the RO received the veteran's original 
claim of entitlement to service connection for the residuals 
of surgery to repair a right inguinal hernia.  By a rating 
action in September 1997, the RO granted entitlement to 
service connection for that disability and assigned a 
noncompensable disability rating effective March 20, 1997.  
Accordingly, the Board is of the opinion that the veteran's 
claim for a higher evaluation for the residuals of surgery to 
repair a right inguinal hernia is an original claim that was 
placed in appellate status by a Notice of Disagreement (NOD) 
expressing disagreement with an initial rating award.  As 
held in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a claim 
for an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation."  The distinction between an 
original rating and a claim for an increased rating may be 
important in terms of determining the evidence that can be 
used to decide whether the original rating on appeal was 
erroneous and in identifying the underlying NOD and whether 
VA has issued a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  

In regard to the appellant's contention that he is entitled to 
a higher disability rating during the original rating period 
following the grant of service connection for the residuals of 
surgery for a right inguinal hernia, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).

The veteran's residuals of the surgery to repair his right 
inguinal hernia are currently rated in accordance with 
38 C.F.R. § 7805.  Under that diagnostic code, the scar is 
rated based on limitation function of the affected part.  In 
this case, however, there is no evidence of limitation of 
function associated with the surgical scar.  

Additional potentially applicable rating criteria are found 
at 38 C.F.R. § 4.114, Diagnostic Code 7338 and at 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803 and 7804.  Under Diagnostic 
Code 7338, a noncompensable rating is warranted for an 
inguinal hernia which is small and reducible, without hernia 
protrusion or an inguinal hernia which has not been operated 
on but is remediable.  A 10 percent rating is warranted for 
postoperative recurrent inguinal hernia which is readily 
reducible and well supported by a truss or belt.  A 30 
percent rating is warranted for a small postoperative, 
recurrent inguinal hernia or one which has not been operated 
on but is irremediable, is not well supported by truss or is 
not readily reducible.  A 60 percent rating is warranted for 
a large, postoperative, recurrent inguinal hernia, which is 
not well supported under ordinary conditions and is not 
readily reducible when considered inoperable.  

Under Diagnostic Codes 7803 and 7804, a 10 percent evaluation 
is warranted for superficial scars which are poorly 
nourished, with repeated ulceration or which are painful and 
tender on objective demonstration. 

The service medical records show that in August 1962, the 
veteran was found to have a right inguinal hernia for which 
he underwent a herniorrhaphy.  In April 1963, it was noted 
that when he exercised, he had pain in the area of the hernia 
surgery.  On examination, there was no lump or nausea or 
vomiting, and the impression was adhesions due to the 
herniorrhaphy.  

During his hearing in November 1998, the veteran testified 
that the VA examiner who examined him in July 1997 told him 
that his hernia had recurred.  The report of that 
examination, however, shows that he had no symptoms or 
complaints relevant to that disability, and the examiner 
noted specifically that there was no hernia present, nor 
sequelae as a result of the right inguinal hernia surgery, 
except a small, very well-healed scar in the left inguinal 
area.  Moreover, a March 1998 statement from Dr. Moore, 
presented at the hearing, indicates that the veteran had 
recovered from the right inguinal hernia repair.  

Indeed, since the surgery in service, there is no evidence of 
any further treatment for a right inguinal hernia nor 
clinical demonstration of recurrence of the hernia or 
symptomatology status post the surgical repair.  There is no 
evidence that the residual scar is poorly nourished, with 
repeated ulceration or that it is painful or tender on 
objective demonstration.  As the evidence is negative for any 
evidence of recurrence of the hernia or any residuals of the 
right inguinal herniorrhaphy, the preponderance of the 
evidence is against a schedular compensable rating.  

Moreover, this case does not present such an exceptional or 
unusual disability picture , with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
In this case, there is no evidence that the veteran has ever 
been hospitalized for the residuals of the right inguinal 
herniorrhaphy or that those residuals have caused marked 
interference with employment.  Although the veteran testified 
that he receives Social Security disability benefits, there 
is no evidence that the postoperative residuals of the right 
inguinal hernia are other than as contemplated in the current 
rating schedule.  Notably, there is no documentation of work 
missed by the veteran or of termination from employment, 
mutual or otherwise, because of the disability at issue.  In 
essence, the record shows that the residuals of the right 
inguinal herniorrhaphy are those contemplated by the 
noncompensable evaluation which is based on the average 
impairment in earning capacity.  Accordingly, the Board finds 
no reason for a rating outside the regular schedular 
criteria.


ORDER

The appeal for entitlement to service connection for the 
residuals of a back injury is denied.

The appeal for entitlement to service connection for tinnitus 
is denied.

Entitlement to a compensable evaluation for the residuals of 
surgery to repair a right inguinal hernia is denied.

					(CONTINUED ON NEXT PAGE)

REMAND

The veteran also seeks a compensable evaluation for the 
residuals of a fracture of the right fourth metacarpal.  
While ankylosis of the fourth finger warrants no more than a 
noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5227 (1998), manifested disability comparable to 
extremely unfavorable ankylosis is rated under Diagnostic 
Codes 5152 through 5156, which provide for compensable 
ratings.  During his hearing, he testified that his right 
hand was stiff and that he had a weak grip.  

The report of the July 1997 did not include the range of 
motion of the right fourth finger or consider excess 
fatigability, incoordination, lack of normal endurance, 
functional loss due to pain, and pain on use; specifically 
limitation of motion due to pain on use including during 
flare-ups.  38 C.F.R. §§ 4.40, 4.45.  Moreover, the 
examination report did not include a full description of the 
effects of the disability on the veteran's ordinary activity.  
38 C.F.R. § 4.10; see DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  The RO should request the veteran to 
provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issue of 
entitlement to a compensable evaluation 
for the residuals of a fracture of the 
right 4th metacarpal.  After obtaining 
any necessary authorization, the RO 
should request copies of all indicated 
records not currently on file directly 
from the providers.  The RO should also 
request that the veteran provide any 
additional relevant medical records he 
may possess.  

2.  When the foregoing actions are 
completed, the RO should schedule the 
veteran for an examination of the right 
fourth metacarpal by a physician with 
appropriate expertise in hand 
disabilities.  The claims folder must be 
made available to the examiner so that 
the relevant medical history may be 
reviewed.  All indicated tests and 
studies should be performed, including, 
but not limited to tests of joint motion 
against varying resistance.  The extent 
of any incoordination, weakened movement, 
including right hand grip, and excess 
fatigability on use, due to the service-
connected right fourth finger disability 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain and all 
functional impairment due to pain.  The 
physician should provide an opinion 
concerning the degree of any pain.  The 
physician should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physician 
should so state.  Moreover, there must be 
a full description of the effects of the 
disability on the veteran's ordinary 
activity, including specifically, an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  Any indicated consultations should 
also be scheduled.

3.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issue of entitlement to 
a compensable rating for the residuals of 
a fracture of the right fourth 
metacarpal.  In so doing, the RO should 
consider the potential applicability of 
38 C.F.R. § 3.324.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The purposes of 
the remand are to develop the evidence and to ensure 
compliance with due process of law.  The veteran need take no 
action until he is notified.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

